WilsoN, Judge:
When the above appeal for reappraisement was called for trial at San Francisco, California, the following oral record was made:
Mr. MiNeeva : Your Honor, Mrs. Hon is here in the courtroom this morning and I have been authorized to stipulate as follows:
The involved merchandise consists of men’s woolen pullovers exported on or about February 26,1965, from Hong Kong. The merchandise is not on the Final List of articles promulgated by the Secretary of the Treasury, T.D. 54521. The said merchandise is defective. The price at which such or similar merchandise is freely sold or offered for sale in the principal markets of Hong Kong in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, is the entered value of $17.50 per dozen, net packed.
May the case, your Honor, be submitted on the record as made?
Judge WmsoN: That in effect confesses the claim, doesn’t it ?
Me. MiNERVA: Yes, your Honor.
Judge WilsoN : You won’t want to file briefs, then ?
Mr. MiNerva : We ask to be relieved of briefs.
Judge WilsoN : Is that satisfactory to you, Mrs. Hon ?
Mrs. HoN: Yes, your Honor.
Judge Wilson: The case is ordered submitted on the oral stipulation made in open court without briefs.
Accepting the foregoing stipulation of facts, I find and hold that the imported merchandise consists of men’s woolen pullovers exported on or about February 26,1965, from Hong Kong; that said merchandise is not on the final list of articles promulgated by the Secretary of the Treasury in 93 Treas. Dec. 14, T.D. 54521; that said merchandise is defective; that the price at which such or similar merchandise is freely sold or offered for sale in the principal markets of Hong Kong in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, is the entered value of $17.50 per dozen, net packed, on the basis of export value as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165.
Judgment will be entered accordingly.